  Case 18-05677         Doc 57     Filed 01/07/19 Entered 01/07/19 09:12:36              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-05677
         SAIF QAHTAN MURSHED
         MALKAH MOHAMMED MURSHED
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/28/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/17/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-05677        Doc 57       Filed 01/07/19 Entered 01/07/19 09:12:36                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $3,056.00
       Less amount refunded to debtor                          $2,925.72

NET RECEIPTS:                                                                                      $130.28


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $0.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $130.28
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $130.28

Attorney fees paid and disclosed by debtor:                 $2,400.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                Class    Scheduled      Asserted       Allowed        Paid         Paid
AFNI INC                         Unsecured          93.00           NA            NA            0.00       0.00
AMCA                             Unsecured         944.00           NA            NA            0.00       0.00
AMERICAN COLLECTION              Unsecured         385.00           NA            NA            0.00       0.00
AMERICAN COLLECTION              Unsecured         300.00           NA            NA            0.00       0.00
ANTERO CAPITAL LLC               Unsecured            NA         200.00        200.00           0.00       0.00
ATG CREDIT                       Unsecured         145.00           NA            NA            0.00       0.00
ATG CREDIT                       Unsecured         163.00           NA            NA            0.00       0.00
ATG CREDIT                       Unsecured         140.00           NA            NA            0.00       0.00
ATG CREDIT                       Unsecured          24.00           NA            NA            0.00       0.00
BANK OF AMERICA                  Unsecured      5,784.00       5,784.82      5,784.82           0.00       0.00
BANK OF AMERICA                  Unsecured      6,492.00       6,492.39      6,492.39           0.00       0.00
BANK OF AMERICA                  Unsecured      1,329.00       1,329.43      1,329.43           0.00       0.00
BLITT & GAINES                   Unsecured      7,440.81            NA            NA            0.00       0.00
CARDWORKS/CW NEXUS               Unsecured         567.00           NA            NA            0.00       0.00
CHASE                            Unsecured      3,517.00            NA            NA            0.00       0.00
CHASE                            Unsecured      5,046.00            NA            NA            0.00       0.00
CHASE                            Unsecured      3,811.00            NA            NA            0.00       0.00
CITIBANK SD NA                   Unsecured         378.00           NA            NA            0.00       0.00
CMRE FINANCIAL SERVICES          Unsecured         991.00           NA            NA            0.00       0.00
CMRE FINANCIAL SERVICES          Unsecured         624.00           NA            NA            0.00       0.00
CMRE FINANCIAL SERVICES          Unsecured          51.00           NA            NA            0.00       0.00
COMMERCE BANK NA                 Unsecured      6,687.00            NA            NA            0.00       0.00
COMMERCE BANK NA                 Unsecured      7,440.00       7,440.81      7,440.81           0.00       0.00
Commonwealth Financial           Unsecured         454.00           NA            NA            0.00       0.00
DISCOVER BANK                    Unsecured     13,938.00            NA            NA            0.00       0.00
FIFTH THIRD BANK                 Unsecured      1,549.00       2,194.61      2,194.61           0.00       0.00
FIRST FINANCIAL INVESTMENT FUN   Unsecured         542.00           NA            NA            0.00       0.00
HOME DEPOT                       Unsecured         248.00           NA            NA            0.00       0.00
I C Systems Collections          Unsecured          93.00           NA            NA            0.00       0.00
ILLINOIS COLLECTION SVC          Unsecured          53.00           NA            NA            0.00       0.00
ILLINOIS COLLECTION SVC          Unsecured         860.00           NA            NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-05677        Doc 57      Filed 01/07/19 Entered 01/07/19 09:12:36                  Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
M3 Financial Services          Unsecured          26.00           NA           NA             0.00        0.00
M3 Financial Services          Unsecured          26.00           NA           NA             0.00        0.00
MEDICAL BUSINESS BUREAU        Unsecured         115.00           NA           NA             0.00        0.00
MEDICAL BUSINESS BUREAU        Unsecured      1,164.00            NA           NA             0.00        0.00
MEDICAL BUSINESS BUREAU        Unsecured         332.00           NA           NA             0.00        0.00
MEDICAL BUSINESS BUREAU        Unsecured         797.00           NA           NA             0.00        0.00
MEDICAL BUSINESS BUREAU        Unsecured         564.00           NA           NA             0.00        0.00
MEDICAL BUSINESS BUREAU        Unsecured         507.00           NA           NA             0.00        0.00
MEDICAL BUSINESS BUREAU        Unsecured         150.00           NA           NA             0.00        0.00
MEDICREDIT                     Unsecured      2,207.00            NA           NA             0.00        0.00
MEDICREDIT                     Unsecured         287.00           NA           NA             0.00        0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         286.00           NA           NA             0.00        0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         576.00           NA           NA             0.00        0.00
MERRICK BANK                   Unsecured      1,200.00       1,176.54     1,176.54            0.00        0.00
MIDLAND FUNDING                Unsecured      2,081.00            NA           NA             0.00        0.00
MIDLAND FUNDING                Unsecured      1,693.00       2,080.98     2,080.98            0.00        0.00
MNET FINANCIAL                 Unsecured         742.00           NA           NA             0.00        0.00
QUANTUM3 GROUP LLC             Unsecured      6,188.00       2,300.95     2,300.95            0.00        0.00
SAMS CLUB                      Unsecured      5,354.16            NA           NA             0.00        0.00
SAMS CLUB                      Unsecured      2,033.00            NA           NA             0.00        0.00
STANISLAUS CREDIT CONTROL SERV Unsecured         525.00           NA           NA             0.00        0.00
STANISLAUS CREDIT CONTROL SERV Unsecured         306.00           NA           NA             0.00        0.00
STANISLAUS CREDIT CONTROL SERV Unsecured         580.00           NA           NA             0.00        0.00
STANISLAUS CREDIT CONTROL SERV Unsecured         646.00           NA           NA             0.00        0.00
STATE FARM BANK                Unsecured      8,919.00       9,593.52     9,593.52            0.00        0.00
SYNCHRONY BANK                 Unsecured      6,188.00       6,188.71     6,188.71            0.00        0.00
The Outsource Group            Unsecured      2,505.00            NA           NA             0.00        0.00
US BANK                        Unsecured      2,236.00       1,784.33     1,784.33            0.00        0.00
US BANK                        Unsecured      5,127.00       4,639.65     4,639.65            0.00        0.00
US BANK NATIONAL               Secured              NA       7,522.11     7,522.11            0.00        0.00
US BANK NATIONAL               Secured      165,395.00    116,726.33    124,248.44            0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $124,248.44                  $0.00               $0.00
      Mortgage Arrearage                                   $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                              $0.00                  $0.00               $0.00
      All Other Secured                                $7,522.11                  $0.00               $0.00
TOTAL SECURED:                                       $131,770.55                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00               $0.00
       Domestic Support Ongoing                             $0.00                 $0.00               $0.00
       All Other Priority                                   $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $51,206.74                  $0.00               $0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 18-05677         Doc 57      Filed 01/07/19 Entered 01/07/19 09:12:36                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                               $130.28
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                          $130.28


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
